                      IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF DELAWARE

                                    )
TROY UNDERWOOD and TRANSCEND        )
TECHNOLOGIES GROUP, INC.,           )
                                    )
           Plaintiffs,              )
     V.                             )            C.A. No. 18-347-RGA-MPT
                                    )
BENEFIT EXPRESS SERVICES, LLC;      )
LLR EQUITY PARTNERS IV, L.P.; LLR _ )
EQUITY PARTNERS PARALLEL IV, LP. )
MICHAEL STERNKLAR; SCOTT EVANS, )
                                                                                     I
                                    )                                                I
                                                                                     I
           Defendants.              )                                               ~

__________                          )                                               =
BENEFIT EXPRESS SERVICES, LLC,              )
                                            )
             Counterclaim-Plaintiff,        )
                                            )
             V.                             )                                        'o
                                  )                                                  :w
                                                                                     I
TROY UNDERWOOD and TRANSCEND )
TECHNOLOGIES GROUP, INC.,        )
                                 )
         Counterclaim-Defendants )

                          REPORT AND RECOMMENDATION

I.     INTRODUCTION

      This matter arises from plaintiffs' Troy Underwood and Transcend Technologies
                                                                                     '
Group, lnc.'s (collectively, "Plaintiffs") First Amended Complaint against defendantsI
                                                                                     I

Benefit Express Services, LLC; LLR Equity Partners, IV, L.P., LLR Equity Partners [

Parallel IV, L.P., Michael Sternklar, and Scott Evans (collectively, "Defendants"). T.he
                                                                                     I


initial complaint was filed on March 5, 2018 against Benefit Express, Services, LL9.

The First Amended Complaint was filed on May 21, 2018 against Benefit Express        !
                                                                                      ''
                                                                                      I
                                                                                      i
Services, LLC, LLR Equity Partners, IV, LP., LLR Equity Partners Parallel IV, LP.\
                                                                                      I
                                                                                      I
                                                                                      I
Michael Sternklar and Scott Evans. The First Amended Complaint alleges that certain
                                                                                      I
                                                                                      i
of Defendants made false representations that were relied upon by Plaintiffs, and i
                                                                                      I
alleges breach of contract claims against Defendants. On June 26, 2018, Defendants
                                                                                      :
                                                                                      '
filed a partial motion to dismiss Counts I, II, and Ill of the First Amended Complaint,
                                                                                      I



which is pending before the court.
                                                                                      i
                                                                                      I
      This Report and Recommendation addresses whether Plaintiffs adequatelyi pied
                                                                        ,
                                                                                      II


their allegations of fraud, aiding and abetting fraud, and negligent misrepresentation.
                                                                                      !
                                                                                      '
For the reasons stated below, it is recommended that Defendants' partial motion t6
                                                                                      I

dismiss be granted as to Count II, and denied as to Counts I and Ill.

II.    BACKGROUND

       A. Parties
                                                                                      I
       Plaintiff Troy Underwood is a citizen of the State of Nevada, residing in Ren'o.
                                                                                      i
                                                                                      i
Plaintiff Transcend Technologies Group, Inc. is a California corporation with its pri~cipal
                                                                                          I


place of business in Sacramento County, California.
                                                                                          I




       Defendant Benefit Express Services, LLC, is an Illinois limited liability comp~ny
                                                                                          i!
with its principal place of business in Schaumberg, Illinois. Defendants LLR EquitX

Partners IV, LP. and LLR Equity Partners Parallel IV, LP. are Delaware limited

partnerships with their principal places of business·in Philadelphia, Pennsylvania.       j

                                                                                          I

Defendant Michael Sternklar is Chief Executive Officer and Chairman of Defendant
                                                                                          I
Benefit Express Services, LLC. Defendant Scott Evans is Chief Pr0duct Officer ofi

Benefit Express Services, LLC.



                                             2
       B. Background
                                                                                    \

                                                                          1         '
       Underwood founded Transcend Technologies Group, Inc. in 2002.          In 2007,

Transcend Technologies Group, Inc. began doing business as BenefitsCONNEC""J:. 2
                                                                                    I

BenefitsCONNECT is an online benefits enrollment and administration system that

connects employer groups, insurance carriers, third party administrators, payroll

vendors, and brokers. 3 In addition to managing BenefitsCONNECT, Unde·rwood was

working on a new venture named Aurora, which would function as an employee          ,

benefits agency. 4 In 2015, Aurora entered into a licensing agreement with

BenefitsCONNECT that would give Aurora the right to use the BenefitsCONNECT

source code (the "Source Code") on its own platform, once that platform became :

operational. 5

       In 2016, Plaintiffs and Defendants began negotiating a potential sale of

BenefitsCONNECT to Benefit Express Services, LLC ("Benefit Express"). 6 During:

negotiations and due diligence, Underwood worked closely with Sternklar regarding the

transaction. 7 An asset purchase agreement was executed on August 4, 2016 (the j

"APA") between Plaintiffs and Benefit Express. 8 Per the APA, Plaintiffs agreed to sell




       1
           0.1. 15 at 5.
       2
           Id.
       3
           Id.
       4
           Id. at 6.
       5
           Id..
       6
           Id.
       7
           Id.
       8
           0.1. 25 at 2.

                                            3
                                                                                   I

                                                                                   I

all assets of BenefitsCONNECT to Benefit Express, including all intellectual prope~y

and source coding. 9 On the same day the parties entered into the APA, and per I
                                                                                     I
Defendants' request, Underwood terminated the licensing agreement between Aurrora

and BenefitsCONNECT. 10
                                                                                     I
                                                                                     I
                                                                                     I
       On May 21, 2018, Plaintiffs filed their First Amended Complaint against

Defendants for alleged fraud, negligent misrepresentation and breach of contract.'   I
                                                                                     I

Count I alleges fraud against Sternklar and Benefit Express. 12 Count II avers claims of
                                                                                       i
                                                                                       I

aiding and abetting fraud against LLR Equity Partners IV, LP. and LLR Equity Pa~ners

Parallel IV, LP. (collectively, "LLR") and Evans. 13 Count Ill asserts negligent       I
                                                                                       I

misrepresentation against Sternklar and Benefit Express. 14 Count IV alleges breatjh of

contract against Benefit Express, and Count V avers breach of the covenant of goJd

faith and fair dealing against Benefit Express. 15
                                                                                       I
                                                                                    I
                                                                                    I
       Plaintiffs allege Sternklar misrepresented via an oral promise that he would I
                                                                                       I
                                                                                       i
license the Source Code to Underwood for use in the Aurora venture after the salej of
                                                                                           '
                                         16
BenefitsCONNECT to Benefit Express.           Approximately three weeks after the APA was
                                                                                           I




executed, Plaintiffs contend Sternklar informed Underwood that he had "changed liis
                                                                                           I
                                                                                           I
mind" and would not execute a renewed licensing agreement with Plaintiffs. 17 Plai~tiffs



       9
          D.I.  15 at 8.
       10
          Id.   at 3.
       11
          Id.   at 2.
       12
          Id.   at 14.
       13
            ld.at15.
       14
            Id. at 16.
       15
            Id. at 17-18.
       16
            Id. at 9.
       17   Id.

                                               4
                                                                                          !

allege that their reliance on this oral promise resulted in their agreement to a loweJ sale
                                                                                          I
price and the termination of the licensing agreement between Aurora and

BenefitsCONNECT. 18 Plaintiffs further maintain Defendants are breaching their

agreement by withholding a $2.9 million payment due to Plaintiffs under the APA. 1        j
                                                                                          I
       On June 25, 2018, Defendants filed the instant partial motion to dismiss Counts
                                               .                                          I
I, II and Ill of the First Amended Complaint pursuant to Fed. R. Civ. P. 9 and 12(b~(6).20
                                                                                          i
                                                                                          I
Defendants allege Plaintiffs' fraud and misrepresentation claims are insufficient in light

of the APA's integration clause, and Plaintiffs failed lo sufficiently plead the eleme~ts of

the aiding and abetting fraud claim. 21                                                   I
                                                                                          I

Ill.   STANDARD OF REVIEW                                                                 I
                                                                                          I
       A. Fed. R. Civ. P. 12(b)(6)                                                            I


       Fed. R. Civ. P. 12(b)(6) governs a motion to dismiss a complaint for failure tb
                                                                                              I
state a claim upon which relief can be granted. The purpose of a motion under Ru,le

12(b)(6) is to test the sufficiency of the complaint, not to resolve disputed facts or        !
                                                                                              I

decide the merits of the case. 22 "The issue is not whether a plaintiff will ultimately
                                                                                              !
                                                                                              I
prevail, but whether the claimant is entitled to offer evidence to support the claims.'j23 A



       18
           Id. at 2.
       19
           Id. at 3.
        20
           D.I. 24.
        21
           D.I. 25 at 2.
        22
           Kost v. Kozakiewicz, 1 F.3d 176, 183 (3d Cir. 1993).                               1

        23
           In re Burlington Coat Factory Sec. Litig., 114 F.3d 1410, 1420 (3d Cir. 19~7)
(internal quotations and citations omitted); see also Bell Atlantic Corp. v. Twombly, :550
U.S. 544,563 n.8 (2007) ("[W]hen a complaint adequately states a claim, it may nqt be
dismissed based on a district court's assessment that the plaintiff will fail to find I
evidentiary support for his allegations or prove his claim to the satisfaction of the         1



factfinder. ").

                                              5
motion to dismiss may be granted only if, after "accepting all well-pleaded allegations in
                                                                                            I
the complaint as true, and viewing them in the light most favorable to the plaintiff, i
                                                                          ,                 I
plaintiff is not entitled to relief." 24 While the court draws all reasonable factual       l
                                                                                            I
inferences in the light most favorable to a plaintiff, it rejects unsupported allegatioris,

"bald assertions," and "legal conclusions.';25
                                                                                            i
       To survive a motion to dismiss, a plaintiffs factual allegations must be suffiGient
                                                                                            I


to "raise a right to relief above the speculative level .... "26 Plaintiffs are therefore I

required to provide the grounds of their entitlement to relief beyond mere labels an!d
                                                                                            I
conclusions.   27
                    A claim must allege, "enough facts to state a claim to relief that is   I
                                                                                            I


plausible on its face." 28 A claim has facial plausibility when a plaintiff pleads factuJ1

content sufficient for the court to draw the reasonable inference that the defendant! is
                                                                                                I   ,
liable for the misconduct alleged. 29 Once stated adequately, a claim may be supported
                                                                                                I
                                                                                                I
                                                                                                I

       24
            Maio v. Aetna, Inc., 221 F.3d 472, 481-82 (3d Cir. 2000) (citing Burlington\, 114
F.3d at 1420).                                                                          [
        25
            Morse v. Lower Merion Sch. Dist., 132 F .3d 902, 906 (3d Cir. 1997) (citations
                                                                                        I
omitted); see also Schuylkill Energy Res., Inc. v. Pa. Power & Light Co., 113 F.3d 405,
417 (3d Cir. 1997) (citations omitted) (rejecting "unsupported conclusions and          j

unwarranted inferences"); Associated Gen. Contractors of Cal., Inc. v. Cal. State               1


Council of Carpenters, 459 U.S. 519, 526 (1983) ("It is not ... proper to assume I
[plaintiff] can prove facts that it has not alleged or that the defendants have violated the
... laws in ways that have not been alleged.").                                         I
        26
            Twombly, 550 U.S. at 555 (citations omitted); see also Victaulic Co. v. Tieman,
499 F.3d 227, 234 (3d Cir. 2007) (citing Twombly, 550 U.S. at 555).                      I
        27
            See Twombly, 550 U.S. at 555 (citing Papasan v. Allain, 478 U.S. 265, 28~
(1986)).                                                                                 I
        28
            Twombly, 550 U.S. at 570; see also Phillips v. County of Allegheny, 515 Ft.3d
224, 233 (3d Cir. 2008) ("In its general discussion, the Supreme Court explained th~at
the concept of a 'showing' requires only notice of a claim and its grounds, and          i
distinguished such a showing from 'a pleader's bare averment that he wants relief and
is entitled to it.'") (quoting Twombly, 550 U.S. at 555 n.3).                             \
         29
            Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Twombly, 550 U.S. at 5p6).

                                                  6
                                                                                      i
by showing any set of facts consistent with the allegations in the complaint. 3° Courts
                                                                                     I
                                                                                      i
generally consider only the allegations contained in the complaint, exhibits attache~ to
                                                                                      I
                                                                                      i
the complaint, and matters of public record when reviewing a motion to dismiss. 31    j




       8. Fed. Rule Civ. P. 9(b)                                                      I
                                                                                      I
       Federal Rule of Civil Procedure 9(b) requires that "[i]n alleging fraud or mist1ke,
                                                                                      I
                                                                                      I


a party must state with particularity the circumstances constituting [the] fraud or

mistake."32 In doing so, "[m]alice, intent, knowledge, and other conditions of a person's
                                                                                      I


                                                                                      I
mind may be alleged generally." 33 The purpose of this heightened standard is "to ~lace
                                                                                      i
the defendants on notice of the precise misconduct with which they are charged, ahd to
                                                                                      i
                                                                                      i
safeguard defendants against spurious charges of immoral and fra~dulent behavidr." 34

IV.   ANALYSIS

      A. Count I - Fraud Against Sternklar and Benefit Express

The elements of a fraud claim under Delaware law are as follows:

      (1) Defendant made a false representation; usually one of fact; (2)
      Defendant knew or believed that the representation was false, or was
      made with reckless indifference to the truth; (3) Defendant intended to
      induce Plaintiff to act or to refrain from acting; (4) Plaintiff's action or
      inaction was taken in justifiable reliance upon the representation; and (5)
      there was damage to Plaintiff as a result of such reliance. 35

       Plaintiffs allege that Sternklar made an intentional false oral promise that



       30
         Twombly, 550 U.S. at 563.
      31
         Pension Benefit Guar. Corp. v. White Consol. Indus., Inc., 998 F.2d 1192,
1196 (3d Cir. 1993), cert. denied, 510 U.S. 1042 (1994).
      32
         FED. R. CIV. P. 9(b).
       ~w                                                                                 !
      34
          Seville Indus. Mach. Corp. v. Southmost Mach. Corp., 742 ·F.2d 786, 791 ~3d
Cir.1984).                                                                        I
       35
          Gaffin v. Teledyne, Inc., 611 A.2d 467, 475 (Del. 1992).                !

                                             7
                                                                                           I



                                                                                           i
                                                                                           I
                                                                       :                   i

Plaintiffs would be able to license back the Source Code after the APA was execuied

when Defendants had no intention of doing so. 36 Specifically, Plain~iffs allege Sterhklar
                                                                                           I

promised that if Plaintiffs terminated the licensing agreement between Aurora and

BenefitsCONNECT prior to the execution of the APA, after the sale, Benefit Express
                                                                                           I
                                                                                           I


would license the Source Code back to Plaintiffs for use in the Aurora venture, as 1'ong
                                                                                           I

as Plaintiffs retained no ownership rights and Aurora did not compete with BenefitJ        I




Express. 37                                                                                I


       Plaintiffs further allege that Sternklar knowingly made this false promise wit~ the
                                                                                           I
intent of inducing Plaintiffs to cancel the licensing agreement with BenefitsCONNECT
                                                                                  I
                                                                                               I
                                                 38
and to sell BenefitsCONNECT for a lower price.        Plaintiffs contend, they reasonabJy
                                .                                                         . !
                                                                                               I
relied on these false misrepresentations and promises when they entered into the           Al      PA

with Defendants, and maintain they would not have sold BenefitsCONNECT to                      I



Defendants, particularly at the amount they did, and would not have terminated thd             I


                                                                                               i
licensing agreement had they known they would not be able to license back the Source
                                                                                               I
Code after execution of the APA. 39                                                            !
                                                                                               I
       Defendants allege that Plaintiffs cannot maintain a fraud claim because as ~

party represented by counsel, they could not have reasonably relied on any oral
                                                                                               I
                                                                           40                  1
promises that were not memorialized in the heavily negotiated APA.              Defendants point

to the integration clause and other language in the APA to show that the parties



       36
            0.1. 15 at 14.
       37
            0.1. 29 at 3.
       38
            0.1. 15 at 14.
       39
            /d.at15.
       40
            0.1. 25 at 6.

                                             8
expressly agreed that the APA contained all of the terms of the sale of                   \

BenefitsCONNECT to Benefit Express, and such terms could only ~e modified in.            ~
                                                                                          I
                                                                                          !
                                   41                                                     I
writing, signed by both parties.
                                                                                          i
                                                                                          I
       Defendants further assert that (assuming solely for the purpose of this motion
                                                                                          I
                                                                                          I
that the allegation of the existence of Sternklar's oral statement is true) Plaintiffs d~ not
                                                                                          I
sufficiently plead that Sternklar, at the time the alleged oral promise was made, kn¢w

the statement to be false, since it is alleged that Sternklar simply "changed his minb"
                                                                                          I
about licensing the Source Code to Plaintiffs after the APA was executed. 42              i

       Assuming for the purposes of this motion that Plaintiffs' alleg·ations are true,

Plaintiffs have adequately pied enough facts and specificity with respect to a fraud

claim. While Delaware courts generally "disfavor allegations of fraud when the
                                                                                          I
underlying utterances take the form of unfulfilled promises of future performance,"       k
complaint that alleges facts with sufficient particularity may "support. a reasonable [
                                                                                              !

inference that Defendants made promises they had no intention of keeping when t~ey
                                                                                              1.




              43
made them."        Further, it is recognized that "less particularity is required when the facts

lie more in the knowledge of the opposing party than of the pleading party:"44                II


                                                                                              i
                                                                                              l
       Delaware courts have held that integration clauses may not preclude a plaintiff's
                                                                                .
                                                                                               II
reasonable reliance on a fraudulent misrepresentation. 45 Whether Plaintiffs' reliance
                                                                                     I
                                                                                       on
                                                                                               I
the oral statement was reasonable given the integration clause of the APA is a queistion


       ~~
       42
                                                                                               I
        Id. at 7-8.                                                ·            I
     43
        TrueBlue, Inc. v. Leeds Equity Partners, IV, LP, C.A. No. N:14C-12-112 WCC
CCLD, 2015 WL 5968726, at *6 (Del. Super. Ct. Sept. 25, 2015). !
     44 Id.
     45
        Id. at 9.

                                                9
                                                                                46
of fact that is "generally not suitable for resolution on a motion to dismiss."
                                                                        I


                                                                         '
       Here, Plaintiffs provide enough facts for an inference that Sternklar had

motivation to make the statements alleged in order to gain an adva~tage in negoti~tion
                                                                                         I
of the APA. Further, since Sternklar alone made the statements about the Source

Code both before and after the execution of the APA, the facts lie more within the

knowledge of Defendants.
                                                                                         I




       Therefore, this court recommends that the partial motion to dismiss as to C~unt
                                                                                         I
                                                                                         I

I be denied.

       8. Count II - Aiding and Abetting Fraud Against LLR and Scott Evans

       Under Delaware law, to prove a claim of aiding and abetting, Plaintiffs must
  .                                                                                      I
demonstrate that "(1) a wrongful act was committed; (2) the defendant had knowle~ge
                                                      .
                                                                                     I   I


of the act; and (3) the defendant knowingly and substantially partici~ated in or provided

substantial assistance of the wrongful act."47                                           i

       Plaintiffs allege LLR and Evans knew fraud was being committed, and gave

substantial assistance and encouragement to Benefit Express and Sternklar in             ,

effectuating such fraud. 48 Specifically, Plaintiffs allege LLR aided in negotiations fj ,
                                                                                         1
and funded the entire purchase of BenefitsCONNECT, and Evans, as a former                I

employee of Plaintiffs, communicated with a third party technician regarding an Auriora
                                                                                             I




incomplete server installation, and attempted to turn allegedly innocuous statemen~s by
                                                                                             I
the technician into "ammunition for Defendants to use against Plaintiffs."49

     :: ~~;!:1iza-T Sociedad De Responsabilidad Limitada De Capital Variable I
Wachovia Bank of Delaware Nat'/ Ass'n, 2011 WL 864421, at *4 (D. Del. Mar. 9, 2011).
                                                                                        J
     48
        D ..I 15at16.                                                           :I
     49
        D.I. 29 at 5.

                                              10
       Defendants allege there is no basis for aiding and abetting fraud claims agairst
                                                                                           '
either Evans or LLR. 50 Defendants assert Plaintiffs do not allege any connection          :
                                                                                           '

between Evans and the alleged fraudulent statements about the licensing of the So~rce

Code, and do not offer anything other than their information and belief that solely bY,
                                                                                           '

negotiating and funding the purchase of BenefitsCONNECT, LLR was aware of the :fraud

and thus gave assistance in effectuating fralid. 51

       Assuming Plaintiffs' allegations against Evans and LLR are true, it is difficult to
                                                                                           !

find a connection between Evan's conversations with a software technician, LLR's :
                                                                                           i
                                                                                           i
negotiation of and funding of the BenefitsCONNECT purchase, and Sternklar's alle~ed
                                                                                           I
promise to license back to Aurora the Source Code and later reneging on that promise.
                                                                                           i
Plaintiffs fail to allege sufficient facts for the court to reasonably infer that Evans andI

LLR knew of the fraudulent statements and provided substantial assistance for

Sternklar's statements.
                                                                                           I

       Therefore, this court recommends that the partial motion to dismiss Count II ~e

granted.
                                                                                           ''
                                                                                           !
     C. Count Ill - Negligent Misrepresentation Against Sternklar and Benefit                  I


Express                                                                                        1




       In order to sustain a claim for negligent misrepresentation under Delaware law,

plaintiffs must prove "(1) a pecuniary duty to provide accurate information, (2) the
                                                                                               I

supplying of false information, (3) failure to exercise reasonable care in obtaining or!
                                                                                               I


communicating information, and (4) a pecuniary loss caused by justifiable reliance Jpon


        50
             0.1. 25 at 10.
        51   Id.

                                               11
the false information."52

       Plaintiffs allege Sternklar made a promise regarding Plaintiff's: relationship with

Benefit Express (specifically that Plaintiffs would be allowed to license back the soJce
                                                                                        I
Code after the APA execution) that was false and misleading. 53 Further, Plaintiffs allege

they reasonably relied on the promise as they were unaware of its falsity. 54 As statJd

previously, Plaintiffs allege that had they known Defendants would not license back lthe

Source Code after the execution of the APA, Plaintiffs would not have sold

BenefitsCONNECT to Benefit Express for the agreed upon price, and would not have

cancelled the licensing agreement with BenefitsCONNECT. 55 Plaintiff alleges damJges

due to these actions. 56                                                                i

       Similar to the fraud claim, Defendants allege Plaintiffs cannot state a cause   dt
action for negligent misrepresentation because they could not reasonably and justifibbly

rely upon Defendant's alleged oral promise regarding the licensing of the Source cdde

when the APA makes no reference to that alleged agreement. 57 Defendants also

contend that Plaintiffs did not sufficiently articulate how Defendants acted without

reasonable care when they conclude that Defendants never intended to fulfill their

alleged oral promise to allow Plaintiffs to license back the Source Code. 58 Additiom~lly,
                                                                                        I


Defendants argue that Plaintiffs did not establish that the requisite duty was created!

        52
         Outdoor Technologies, Inc. V. Al/first Financial, Inc., No. 99C-09-151 (JRS),
2001 Westlaw 541472 at *5 (Del. Super. Ct. 2001).
      53
         D. I. 15 at 16-17.
      54
         Id. at 17.
      55 Id.
      5s Id.
      57
         Id. at 11.
      5a Id.


                                             12
between the parties. 59
                                                                         '
       Assuming for the purposes of this motion that Plaintiffs' allegations are true,

Plaintiffs sufficiently pied all of the elements of a claim of negligent misrepresentation.

Plaintiffs allege that the business relationship between the parties in 'negotiating the APA

created a pecuniary duty sufficient to allege negligent misrepresentation. Delaware

common law contemplates a duty of disclosure "will arise when the parties are in the
                                                                                            I
                                                                                            i
midst of a 'business relationship' from which they expect to derive 'pecuniary benefits' .''60
                                                                                            I
                                                                                   61
A duty exists under Delaware common law to "provide accurate information."              HerJ,
                                                                                            I

Piaintiffs allege reliance on information they received during negotiation of a transadtion
                                                                                            I
from which they expected to benefit financially, and the information allegedly changkd

abruptly after the APA was executed, when Sternklar purportedly changed is mind.

       Therefore, this court recommends that the partial motion to dismiss with respect

to Count Ill be denied.

V.     RECOMMENDATION DISPOSITION

       Consistent with the findings herein, it is recommended that:

       Defendants' partial motion to dismiss (D.I. 24) be denied with respects to Counts I
                                                                                            I
and Ill, and granted with respect to Count II.

                   This Report and Recommendation is filed pursuant to 28 U.S.C.

§ 636(b)(1)(B), FED. R. CIv. P. 72(b)(1), and D.Del. LR 72.1. The parties may serve [and

file specific written objections within fourteen ( 14) days after being served   acopy offhis
        s                                                                                   I
             D. I. 24 at 11 .                                             .            [
        60
             Outdoor Technologies, Inc. V. Al/first Financial, Inc., No. 99C-09-151 (JRS) at
*5.
        61   Id.

                                               13
Report and Recommendation. 62 These objections and response to the objections are

limited to ten (10) pages each.

               The parties are directed to the Court's standing Order in Non-Pro Se

matters for Objections Filed under FED. R. C1v. P. 72, dated October 9, 2013, a   cop1 of
which is available on the Court's website, www.ded.uscourts.gov.



Date: December 28, 2018                                    Isl Mary Pat Thynge
                                                       Chief U.S. Magistrate Judge




       62
            FED.   R. CIv. P. 72(b)(2).

                                            14
